internal_revenue_service number info release date cc ita b07 genin-161692-02 uil dear reference per_diem claims your ref letter dated date we have received a copy of your letter of regarding the status of merchant mariners’ tax_refund claims for daily incidental_expenses while aboard ship in your letter you asked when the new regulations mentioned by ms erby associate taxpayer_advocate would be in place additionally you requested an estimate of the processing time of your client’s claims for refund we hope the following information is helpful to christopher kane effective for travel away from home on and after date new temporary regulations and a new revenue_procedure authorize a simplified_method of determining the amount of incidental_expenses a taxpayer may deduct for incidental_expenses incurred while traveling away from home on business for a taxpayer who does not incur meal expenses a taxpayer may not incur meal expenses if for example the taxpayer’s employer is obligated by law to provide the taxpayer with meals for each day of travel the amount of the deduction is dollar_figure for each full_day of travel away from home the taxpayer is obliged to prove the time place and business_purpose of the travel away from home for each day as well this simplified_method of determining the amount of the taxpayer’s incidental_expenses appears in section dollar_figure on pages and of revproc_2002_63 published date in internal_revenue_bulletin no we enclose a copy of this revenue_procedure for your information genin-161692-02 your second request regarding the processing time of your client’s claims is outside the jurisdiction of this office our office has responded to general inquiries by service personnel processing such claims in a legal memorandum released to the public pursuant to sec_6110 we enclose a copy of this memorandum claims for refund normally follow the same routing as tax returns within the internal_revenue_service the mailing address on the documents that you provided indicates that your client submits his tax returns to the service’s memphis campus if his claim is currently open there he can learn the status of his claim by calling the memphis campus’s customer service toll-free number we regret the delay in responding to your letter which was not received initially in this office since the date of your letter however the changes noted above may have already had an effect on the processing of claims from your office if however you have continuing concerns about any claim on which you have not heard we suggest that you contact the personnel in the service_center to which you directed the claim sincerely george baker chief branch income_tax and accounting enclosures revproc_2002_63 national_office legal advice
